Action by plaintiff to recover from her former husband sums of monqy for her support, due and unpaid under a contract between them. Resettled order granting motion for summary judgment, and judgment entered in accordance therewith, unanimously affirmed, with $10 costs and disbursements. The undisputed facts and the language of the original and amended contracts make itelear that such contracts were not merged in the decree of divorce which was granted to plaintiff in the State of New Jersey. Nor does the defendant by appropriate pleading present any such issue. Present — Hagarty, Acting P. J., •Johnston, Adel, Lewis and Aldrich, JJ.